Citation Nr: 0600641	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post submucous resection for nasal septal deviation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1986 to 
November 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO), which confirmed a 
noncompensable evaluation for status post submucous resection 
for nasal septal deviation.  In September 2005, a Travel 
Board hearing was held before the undersigned Board 
Member/Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Appellant was last afforded a VA ear, nose, and throat (ENT) 
examination in June 2003.  During the September 2005 Travel 
Board hearing, appellant testified that surgery for the 
service-connected nasal septal deviation had been scheduled 
for the next month at a specific VA Medical Center.  An April 
2005 VA outpatient record submitted at that hearing noted 
that a revision closed septal plasty for persistent left 
nasal obstruction had been discussed with the appellant and 
agreed to.  Since the evidentiary record does not currently 
include any clinical records of that surgery, assuming it was 
undertaken, or other clinical records dated subsequent to 
June 2003 other than that single April 2005 VA outpatient 
record, it is the Board's opinion that the case should be 
remanded for the RO to attempt to obtain any additional such 
records and to arrange another VA ENT examination that 
considers the current nature and severity of the disability 
at issue.  



Accordingly, the case is REMANDED for the following:

1.  Obtain all additional VA 
clinical records dated since June 
2003 pertaining to treatment for the 
service-connected nasal septal 
deviation disability, including, but 
not limited to, those relating to 
surgery that was scheduled for 
October 2005 at the Ann Harbor, 
Michigan, VA Medical Center.  All 
records obtained should be 
associated with the claims folder.  

2.  Arrange a VA examination to 
determine the current nature and 
severity of the service-connected 
nasal septal deviation disability.  
All indicated tests and studies 
should be accomplished.  The 
examiner should review the entire 
claims folder, examine appellant, 
and describe all clinical 
manifestations reasonably 
attributable to the service-
connected nasal septal deviation 
disability in adequate detail.  For 
example, the examiner should 
indicate the percentage of any 
obstruction of the nasal passage on 
each side (i.e., whether there is 50 
percent obstruction of the nasal 
passage on both sides or complete 
obstruction on one side).  

3.  The RO should consider all 
additional evidence and readjudicate 
the issue on appeal.  If the benefit 
sought is not granted, a 
supplemental statement of the case 
should be provided, and appellant 
should be afforded the appropriate 
period to respond.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, 
to the extent such action is in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

